 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DEYAWN WASHINGTON,                              )
 4                                                   )
                           Plaintiff,                )      Case No.: 2:18-cv-00809-GMN-BNW
 5
            vs.                                      )
 6                                                   )                      ORDER
     STATE OF NEVADA, et al.,                        )
 7                                                   )
                           Defendants.               )
 8                                                   )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Brenda Weksler, (ECF No. 15), which recommends that Plaintiff Deyawn
12   Washington’s (“Plaintiff”) case be dismissed without prejudice.
13          Plaintiff has failed to update his address with the Court pursuant to Local Rule IA 3-1,
14   which provides that failure to comply may result in “…the dismissal of the action, entry of
15   default judgment, or other sanctions as deemed appropriate by the court.” D. Nev. Local R. IA
16   3-1.
17          A party may file specific written objections to the findings and recommendations of a
18   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
19   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
20   determination of those portions to which objections are made. Id. The Court may accept, reject,
21   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
22   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
23   not required to conduct “any review at all . . . of any issue that is not the subject of an
24   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
25   that a district court is not required to review a magistrate judge’s report and recommendation


                                                  Page 1 of 2
 1   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 2   1122 (9th Cir. 2003).
 3         Here, no objections were filed, and the deadline to do so has passed.
 4         Accordingly,
 5         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 15), is
 6   ACCEPTED and ADOPTED in full.
 7         IT IS FURTHER ORDERED that Plaintiff’s case is DISMISSED without prejudice.
 8         IT IS FURTHER ORDERED that the Motion for Leave to Proceed in forma pauperis,
 9   (ECF No. 7), is DENIED as moot.
10         The Clerk of Court shall close this case and enter judgment accordingly.
11                     23 day of December, 2019.
           DATED this ____
12
13                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
14                                               United States District Court
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
